DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claim 6 states that the melt flow rate is less than or equal to 800 g/10 min; however, the parent claim sets a lower limit for this property of 0.5 g/10 min. It is unclear whether the instant claim is intended to read on any value ≤ 800 g/10 
Regarding claim 7: Claim 7 states that the melt flow rate is less than or equal to 25 g/10 min; however, the parent claim sets a lower limit for this property of 0.5 g/10 min. It is unclear whether the instant claim is intended to read on any value ≤ 25 g/10 min (including those less than 0.5), or if it is intended to require that the melt flow rate is in the range of 0.5 to 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al, US2015/0166850, in view of Jones et al, US3360497.
Tse discloses a composition (for claim 1) comprising a propylene-based polymer and an ethylene-based polymer (abstract), wherein said composition is used in the production of decals, corresponding to the claimed article (for claim 15) (¶0138). The prior art composition may further comprise titanium dioxide as a filler (for claim 14) (¶0118).
The prior art propylene-based polymer is a copolymer comprising 90 to 99% by weight propylene and 1 to 10% by weight ethylene (for claims 1, 6, 7, 11) (¶0017) and is characterized by a heat of fusion (Hf) ≥ 50 J/g (¶0021), overlapping the claimed range (for claim 1); a melting point (Tm) less than 130 °C (¶0020), overlapping the claimed range (for claim 1); crystallinity in the range of 25 to 60 % (for claim 1) (¶0023), a melt flow rate (230 °C, 2.16 kg) (MFR) in the range of 0.3 to 7000 g/10 min (¶0025), overlapping the claimed range (for claims 1, 6, 7); and a triad tacticity ≥ 75% (for claims 6, 7) (¶0022). The prior art propylene-based polymer therefore corresponds to the claimed olefin-based polymer which is a propylene-based copolymer (for claims 1, 5). The prior art may further comprise a filler such as titanium dioxide (for claim 14) (¶0116, 0118) and pigments (¶00116). The amount of the pigment is less than 30% by weight, overlapping the claimed range (for claim 4) (¶0127).
The prior art ethylene-based polymer is a copolymer of ethylene and a C3-C20 α-olefin such as 1-octene (for claim 10) (¶0045) and is characterized by a crystallinity in the range of 0.3 to 40% (¶0051), overlapping the claimed range (for claims 1, 9), and a Brookfield viscosity at 177 °C ≤ 50000 mPa/s (i.e., ≤ 50000 cP) (¶0059), overlapping the claimed range (for claims 1, 9). The prior art ethylene-based polymer therefore corresponds to the claimed olefin-based polymer which is an ethylene/C3-C10
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges either overlap or are encompassed by the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising a propylene-based polymer and an ethylene-based polymer having the properties recited in the instant claims.
Tse is silent regarding the addition of a phthalocyanine compound of the recited structure.
Jones discloses a production of a pigment dispersion suitable for use in polyolefin compositions (Column 1, lines 11-15). As taught by Jones, phthalocyanine blue, corresponding to the claimed structure when M is copper (for claims 1-3), was known in the art as a suitable pigment for use in coloring polyolefin compositions (Column 2, line 7).
As noted above, Tse discloses that the adhesive composition of US2015/0166850 may comprise a colorant/pigment as an additive. As taught by Jones, phthalocyanine blue was known in the art as a pigment that was suitable for use in polyolefin compositions.  Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Tse by adding phthalocyanine blue for applications in which a blue color is desired.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al, US2015/0038637, in view of Jones et al, US.
Tong discloses a composition comprising a polymer, at least one filler, and a crosslinking pack. Said filler may comprise a combination of a filler such as titanium dioxide (for claim 14) and a pigment (abstract; ¶0018). Tong teaches that the total amount of filler is less than 95% by weight (¶0034). As the pigment is considered to be part of the filler, an ordinary artisan will therefore recognize that the prior art composition can contain a pigment in an amount less than 95% by weight, overlapping the claimed range (for claim 4). The prior art composition is made by combining the components via a multi-pass mixing step (for claim 17) performed at a temperature of 60 to 130 °C for 10 to 20 minutes with a rotor speed  of 40 to 100 rpm (for claim 16)(¶0085, 0109-0110). The prior art composition is used in the production of cables, corresponding to the claimed article (for claim 15) (¶0088).
Said polymer may be a propylene-based polymer comprising 65% by weight or more propylene and 1 to 35% by weight of a comonomer such as ethylene (for claims 1, 6, 7, 11) (¶0036). Said propylene-based copolymer is characterized by a Hf ≤ 75 J/g, a Tm ≤ 100 °C, a percent crystallinity in the range of 2 to 65%, a MFR (230, 2.16 kg) in the range of 0.5 to 1000 g/10 min (for claims 1, 6, 7), and a triad tacticity in the range of 50 to 99% (for claims 6, 7) (¶0043-0045, 0047, 0051). Note that the prior art ranges either overlap or are identical to those recited in the instant claims (for claim 1). The prior art propylene-based polymer therefore corresponds to the claimed olefin-based copolymer which is propylene-based copolymer (i) (for claims 1, 5).
Alternatively, the prior art polymer may be an ethylene/C3-C10 α-olefin copolymer characterized by a crystallinity in the range of 2 to 25% (for claim 1) and a Brookfield viscosity at 177 °C in the range of 1000 to 35000 cP (¶0056, 0060). Note that these ranges are either identical to or overlap the ranges recited in the instant claims (for claims 1, 9). Said olefin comonomer may be propylene (for claim 10). The prior art ethylene/olefin copolymer therefore corresponds to the claimed olefin-based copolymer which is ethylene/C3-C10 α-olefin copolymer (ii) (for claims 1, 8). 
Said crosslinking pack comprises an organic peroxide, corresponding to the claimed crosslinking agent (for claim 12), and a coagent such as a di- or triallyl cyanurate, corresponding to the claimed coagent (for claim 12). Said peroxide is provided in an amount in the range of 0.1 to 5 parts per 100 parts of the polymer (for claim 13) (¶0072-0073).
The prior art ranges either overlap or are encompassed by the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising a propylene-based polymer and an ethylene-based polymer having the properties recited in the instant claims in view of the teachings of Tong; see In re Wertheim and In re Woodruff cited earlier in this Action.
Tong is silent regarding the addition of a compound having the claimed structure.
As discussed earlier in this Action, Joes teaches that it was known in the art to use phthalocyanine blue, corresponding to the claimed structure when M is copper (for claims 1-3), as a pigment for coloring polyolefin compositions.
As noted above, Tong discloses that the adhesive composition of US2015/0038637 may comprise a pigment as a component of the filler. As taught by Jones, phthalocyanine blue was known in the art as a pigment that was suitable for use in polyolefin compositions.  Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Tong by adding phthalocyanine blue for applications in which a blue color is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765